DETAILED ACTION
The amendment filed on March 9, 2021 has been entered.
Claims 1-5 and 7-9 are pending, and claims 3-4 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (2012/0247732) in view of Henszey (1,740,300).
Suzuki et al. (Figures 13A-B and 17A-B) discloses a heat exchange component 30 comprising:
a honeycomb structure 1 (Figure 13A) having partition walls 4 extending through the honeycomb structure 1 from a first end face (i.e. right side) to a second end face (i.e. left side) to define a plurality of cells 3 forming a through channel of a first fluid, and including a ceramic material (paragraph 163, first sentence) as a main component;
a covering member 51 made of a metal (paragraph 183, fifth sentence) and fitted into a circumference of the honeycomb structure 1;
a second fluid passing portion 21 disposed to come in direct contact with a circumference of the covering member 51 and forming a through channel 6 for a second fluid, wherein the entirety of said through channel is separated from said covering member 51; 

the third fluid passing portion includes a circumferential passing portion disposed with a gap such that the entire circumference of the second fluid passing portion 21 is spaced away from the circumferential passing portion, and the fluid being able to pass through the gap; nor
the specific percentage of the contact surface area of the second fluid passing portion 21 which comes in contact with the third fluid to the volume of the second fluid passing portion 21.
Henszey (Figure 3, annotated next page) discloses a heat exchange component comprising:
a covering member 31;
a fluid passing portion 36 (read as a “second” fluid passing portion) disposed to come in contact with a circumference of the covering member 31 via spacer 46 and forming a through channel of a second fluid, wherein the entirety of said through channel is separated from said covering member 31; and
a fluid passing portion 13 (read as a “third” fluid passing portion) disposed around a circumference of the second fluid passing portion 36, containing the second fluid passing portion 36 and forming a through channel through which a third fluid is passed to come in direct contact with the second fluid passing portion 36 and the covering member 31, 
wherein the third fluid passing portion 13 includes a circumferential passing portion disposed with a gap (shaded) such gap for the purpose of providing additional heat transfer capabilities.


    PNG
    media_image1.png
    435
    718
    media_image1.png
    Greyscale

It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Suzuki et al. a third fluid passing portion disposed around a circumference of the second fluid passing portion, containing the second fluid passing portion and forming a through channel through which a third fluid is passed to come in direct contact with the second fluid passing portion and the covering member for the purpose of providing additional heat transfer capabilities as recognized by Henszey.  Furthermore, it would have been obvious to one of ordinary skill in the art to apply a known technique to a known device ready for improvement to yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (2007).
The specific percentage of the contact surface area of the second fluid passing portion which comes in contact with the third fluid to the volume of the second fluid passing portion is considered to be an obvious design expedient, producing no new and/or unexpected results.  Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to employ any desired percentage of the contact surface area of the second fluid passing portion which comes in contact with the third fluid to the volume of the second fluid passing portion, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In this instance, the “contact surface area of the second fluid passing portion which comes in contact with the third fluid” and the “volume of the second fluid passing portion” are variables contributing to the resulting heat transfer.  
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  In this instance, the specific working fluid (i.e. oil) is not a structural limitation, in that, the heat exchange component does not undergo a structural metamorphosis due to a different working fluid.  The working fluid merely refers to the intended use of the heat exchange component.
Regarding claim 2, Figures 17A-B of Suzuki et al. discloses the second fluid passing portion 21 is a tubular passing portion (paragraph 191, first sentence), and the tubular passing portion is wound around the circumference of the covering member 51 to come in contact with the circumference and is spirally disposed.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In this instance, the contact area between the second fluid passing portion and the covering member and the circumferential surface area of the honeycomb structure are variables contributing to the resulting heat transfer.
Regarding claim 7, in the combination of Suzuki et al. and Henszey, the specific distance between adjacent tubular passing portions forming the second fluid passing portion is considered to be an obvious design expedient, producing no new and/or unexpected results.  Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to employ any desired distance between adjacent tubular passing portions forming the second fluid passing portion, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In this instance, the distance between adjacent tubular passing portions forming the second fluid passing portion is a variable contributing to the resulting heat transfer.
Regarding claim 8, as applied to claim 1 above, the specific working fluid (i.e. oil) is not a structural limitation, but merely refers to the intended use of the heat exchange component 30.
.


Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground of rejection.  Note Figures 17A-B of Suzuki et al. are being applied.
No further comments are deemed necessary at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEONARD R LEO/Primary Examiner, Art Unit 3763